Filed Pursuant to Rule 424(b)(2) Registration No.333-171806 2,205,683 Units Strategic Accelerated Redemption Securities® Linked to the S&P 500® Index, due October 9, 2012 $10 principal amount per unit Term Sheet No. 41 Royal Bank of Canada Pricing Date Settlement Date Maturity Date CUSIP No. September 29,2011 October 6,2011 October 9,2012 78008A774 Strategic Accelerated Redemption Securities® §The notes have a maturity of approximately one year and are callable at approximately 6, 9 and 12 months after issuance §The notes will be called at $10 per unit plus a Call Premium if the closing level of the S&P 500® Index (the “Index”) on any Observation Date is equal to or greater than 100% of its Starting Value. §The Call Premium will be 17.86% per annum if called on the final Observation Date (equivalent to 8.93% if the notes are called on the first Observation Date, and 13.395% if the notes are called on the second Observation Date). §1-to-1 downside exposure with up to 95% of the principal amount at risk if the notes are not called and the closing level of the Index on the final Observation Date decreases below the Threshold Value § Payments on the notes are subject to the credit risk of Royal Bank of Canada § No periodic interest payments § No listing on any securities exchange § The notes are unsecured debt securities and are not savings accounts or insured deposits of a bank. The notes are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. The notes are being offered by Royal Bank of Canada (“RBC”). The notes will have the terms specified in this term sheet as supplemented by the documents indicated below under “Additional Terms” (together, the “Note Prospectus”). Investing in the notes involves a number of risks.
